DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant’s Submission of a Response
Applicant’s submission of a response was received on 09/13/2021. Presently, claims 2-21 are pending.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) An apparatus comprising: a computing device configured to control: receiving in real time, over a communication network, from a first mobile computing device of a first player, real time location information indicating a current location  of the first mobile computing device, in which the real time location information is from a network-based or satellite-based technology device of the first mobile computing device (wherein the underlined portions are related to a mental process determining where a user or a device is located); determining whether the current location is within a predetermined geographic area in which gaming activity is permitted (mental process); determining whether a first bet made by the first player, received over the communication network from the first mobile computing device, is received while the real time location information indicates the current location is within the predetermined geographic area (mental process); in which the first bet includes a designation of a second player that is a first part of the first bet, a designation of a third player that is a second part of the first bet, and an indication that the first bet wins if the second player has a superior performance to the third player in play of games, in which the games include a plurality of different game types that may be played by each of the second player and third player, in which the second player is associated with a first identity token and the third player is associated with a second identity token (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game); when the first bet is determined to be received while the real time location information indicates the current location is within the predetermined geographic area, monitoring gaming activities involving the second player and the third player (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game); in which the monitoring the gaming activities includes: receiving, from a first gaming device, a first indication that the first identify token is associated with a first gaming activity through the first gaming device (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game); in response to receiving the first indication, determining a second bet by the second player in a first type of game of the plurality of different game types and determining a first outcome stemming from the second bet (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game); receiving, from a second gaming device, a second indication that the second identity token is associated with a second gaming activity through the second gaming device (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game); in response to receiving the second indication, determining a third bet made by the third player in a second type of game of the plurality of different game types and determining a second outcome stemming from the third bet (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game); determining a first performance metric for the second player based on the second bet, the first outcome, and a plurality of third outcomes in at least one game type of the plurality of different game types that is different from the first and second types of games and that is tracked using the first identity token (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game), in which determining the first performance metric includes determining that the second bet qualifies for inclusion in the first performance metric based on a determination that a type of game in which the second bet is placed is identified by the first player for inclusion in the first performance metric, in which the type of game is included in the plurality of different game types in which the plurality of different game types includes a second type of game for which a given bet by the second player is not identified for inclusion in the first performance metric (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game); determining a second performance metric for the third player based on the third bet, the second outcome and a plurality of fourth outcomes in at least one game type of the plurality of different game types that is different from the first and second types of games and that is tracked using the second identity token (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game); and determining that the first performance metric is superior to the second performance metric (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game); and facilitating to the first player a payment based on the first bet, the indication that the first bet wins if the second player has a superior performance to the third player, and the first performance metric being superior to the second performance metric (mental process; certain methods of organizing human activity in that it is a fundamental economic practice of rules of a wagering game). The items underlined above are merely abstract ideas related to the descriptions in the parentheticals. This judicial exception is not integrated into a practical application because beyond the abstract idea portions, Applicant is merely applying such rules into a computer realm by using various “devices” 
	All dependent claims add additional abstract ideas that do not cure the deficiency of the independent claim. Some of the dependent claims add in a tracking card and card reader, however these are notoriously well known in the art as evidenced by WO2005/099391 (0213).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor 
Claims 2, 4, 5, 7-10, and 14-19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication No. 2001/0019965 to Ochi in view of US Patent Application Publication No. 2005/0233794 to Cannon and US Patent Application Publication No. 2008/0311893 to Liu.
	With regard to claim 2, the combination of Ochi and Cannon teaches an apparatus comprising: a computing device (Ochi at [0113]) configured to control: in which the first bet includes a designation of a second player that is a first part of the first bet, a designation of a third player that is a second part of the first bet, and an indication that the first bet wins if the second player has a superior performance to the third player in play of games, in which the games include a plurality of different game types that may be played by each of the second player and third player, in which the second player is associated with a first identity token and the third player is associated with a second identity token (Ochi at [0070]; [0078]-[0079]; [0107]-[0109]; further, the use of identity tokens would be inherent in order to be able to track winners and losers in a spectator bet type game as disclosed; Ochi does not explicitly appear to disclose a plurality of different game types, however, Cannon teaches such a feature [0151]-[0152]); monitoring gaming activities involving the second player and the third player (Ochi at [0078]-[0079]; [0107]-[0109]); in which the monitoring the gaming activities includes: receiving, from a first gaming device, a first indication that the first identify token is associated with a first gaming activity through the first gaming device (Ochi at [0078]-[0079]; [0107]-[0109]); in response to receiving the first indication, determining a second bet by the second player in a first type of game of the plurality of different game types and determining a first outcome stemming from the second bet (Ochi at [0078]-[0079]; [0107]-[0109]); receiving, Ochi at [0078]-[0079]; [0107]-[0109]); in response to receiving the second indication, determining a third bet made by the third player in a second type of game of the plurality of different game types and determining a second outcome stemming from the third bet (Ochi at [0078]-[0079]; [0107]-[0109]); determining a first performance metric for the second player based on the second bet, the first outcome, and a plurality of third outcomes in at least one game type of the plurality of different game types that is different from the first and second types of games and that is tracked using the first identity token (Ochi at [0078]-[0079]; [0103]-[0105]; [0108]; Cannon at [0151]-[0152]), in which determining the first performance metric includes determining that the second bet qualifies for inclusion in the first performance metric based on a determination that a type of game in which the second bet is placed is identified by the first player for inclusion in the first performance metric, in which the type of game is included in the plurality of different game types, in which the plurality of different game types includes a second type of game for which a given bet by the second player is not identified for inclusion in the first performance metric (Ochi at [0078]-[0079]; [0103]-[01059]; wherein the metric is “based on” the second bet since "based on” is such a broad terminology; Cannon at [0072]; [0077]; [0151]-[0152]; wherein only the games that are included in the bet will be tracked for purposes of the bet; additionally in Cannon players can play both the tournament games as well as other games concurrently with the tournament game, thus having games that are not included in the first performance metric whereas only the games in the tournament, which are identified by the player in Ochi are used to determine the outcome of the first player bet/wager); determining a second performance metric for the third player based on the third bet, the second outcome and a plurality of fourth outcomes in at least one game type of the plurality of different game types that is different from the first and second types of games and that is tracked using the second identity token (Ochi at Cannon at [0151]-[0152]; wherein only the games that are included in the bet will be tracked for purposes of the bet); and determining that the first performance metric is superior to the second performance metric (Ochi at [0108]); and facilitating to the first player a payment based on the first bet, the indication that the first bet wins if the second player has a superior performance to the third player, and the first performance metric being superior to the second performance metric (Ochi at [0108]-[0109]).
	Ochi does not appear to explicitly disclose a location requirement in order to make wagers/bets. However, Liu teaches receiving in real time, over a communication network, from a first mobile computing device of a first player, real time location information indicating a current location of the first mobile computing device, in which the real time location information is from a network-based or satellite-based technology device of the first mobile computing device ([0020-0022); determining whether the current location is within a predetermined geographic area in which gaming activity is permitted (0028); determining whether a first bet made by the first player, received over the communication network from the first mobile computing device, is received while the real time location information indicates the current location is within the predetermined geographic area ([0028]; [0044]-[0046]); when the first bet is determined to be received while the real time location information indicates the current location is within the predetermined geographic area ([0028]; [0044]-[0046]).
With regard to claim 4, Cannon teaches that to determine a first performance metric for the second player includes to: determine a first payout associated with the first outcome; and determine a difference between the first payout and the second bet ([0151]-[0152]).
claim 5, Cannon teaches that to determine a first performance metric for the second player includes to: determine an amount won by the second player over a first time period identified by the first bet ([0151]-[0152]).
With regard to claim 7, Cannon teaches that determining the second bet includes determining a first amount of dollars bet by the second player in a first game that does not involve the third player ([0151]-[0152] wherein the players may bet against each other, but they are not playing the same game, thus the underlying games do not involve the other player).
With regard to claim 8, Cannon teaches that the first performance metric includes determining a net amount of money won by the second player based on at least one of (a) the second bet and (b) the first outcome ([0151]-[0152]).
	With regard to claim 9, Cannon teaches that the first performance metric includes determining a highest amount of consideration won by the second player during a first time period identified by the first bet ([0151]-[0152]).
With regard to claim 10, Ochi discloses that receiving the first indication includes receiving a numerical identifier from a tracking card that has been inserted into a gaming device ([0100]; [0113]-[0114]); and receiving from the gaming device an indication of a first amount of consideration when the card is inserted ([0100]; [0103]-[0105]; [0113]-[0114]).
With regard to claim 14, Ochi discloses that the first performance metric and the second performance metric pertain to a same first period of time identified by the first bet ([0114]-[0115]).
With regard to claim 15, the combination of Ochi and Cannon teaches that the first performance metric pertains to a first plurality of games played by the second player during the same first period of time and the second performance metric pertains to a second plurality of games played by the third player during the same first period of time (Ochi at [0114]-[0115]; Cannon at [0151]-[0152]).
claim 16, Ochi discloses that the first performance metric pertains to first games played by the second player during a first period of time and the second performance metric pertains to second games played by the third player during a different second period of time ([0114]).
With regard to claim 17, Cannon teaches that the second bet includes a bet in a slot machine game, and in which the third bet includes a bet in a table game ([0151]-[0152]).
	With regard to claim 18, Cannon teaches that at least one first game type includes slot games ([0151]-[0152]).
With regard to claim 19, Cannon teaches that the computing device is configured to provide each of a plurality of players with a fixed amount of money to be used to determine respective performance metrics, in which the second and third players are part of the plurality of players ([0151]-[0152]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Cannon with those of Ochi in order to require players in a competition to have to play a variety of games and then allowing other users to bet on such a variety of games thus making the game more challenging for both the third party player as well as the other players by requiring successful tactics at more than one game (see Cannon at [0151]-[0152]; Ochi at [0120]).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Liu with the disclosure of Ochi in order to ensure that the spectator making the wagers on the other players is within a location that permits wagers (See Liu at [0005]).
Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochi in view of Cannon and Liu as applied to claim 2 above, and further in view of US Patent Application Publication No. 2005/0003888 to Asher.
With regard to claim 3, Ochi does not appear to explicitly discuss how much is won in the wager. However, Asher teaches that the first player payment includes providing to the first player a payment of twice an amount of the first bet ([0020]). It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Asher with the disclosure of Ochi as such a payout scheme is common in the art as shown by Asher and allowing a player to win double back their money would yield predictable results as a known wagering to award amount.
Claim 6 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochi in view of Cannon and Liu as applied to claim 2 above, and further in view of US Patent Application Publication No. 2006/0252520 to Platis.
With regard to claim 18, Ochi does not appear to explicitly disclose a number of outcomes of particular type.  However, Platis teaches that to determine a first performance metric for the second player includes to: determine a number of outcomes of a particular type that the second player receives during a first time period selected by the first player; and in which to determine the second performance metric includes to determine a number of outcomes of the particular type that the third player receives during the first time period selected by the first player ([0120]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Platis with the disclosure of Ochi to allow spectators to base their bets on a wide variety of potential occurrences, thus allowing for more bets and potentially higher profits to the casino.
Claims 11-13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochi in view of Cannon and Liu as applied to claim 2 above, and further in view of US Patent No. 6015344 to Kelly.
With regard to claims 11-13, Ochi does not appear to explicitly disclose displaying a metric.  However, Kelly teaches displaying the first and second metric based upon superiority on a public 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of Kelly with the disclosure of Ochi in order to allow spectators to follow the gaming experience to see who was in the lead.
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochi in view of Cannon and Liu as applied to claim 2 above, and further in view of US Patent Application Publication No. 2006/0264252 to White.
With regard to claim 20, Ochi does not appear to explicitly disclose a certain number of bets.  However, White teaches that the computing device is configured to limit the first and second performance metrics to be based on no more than a maximum number of bets by the respective second and third players ([0230]-[0231]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the teachings of White with the disclosure of Ochi in order to determine a better player that is not merely based upon speed of play.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ochi in view of Cannon and Liu as applied to claim 2 above, and further in view of US Patent Application Publication No. 2004/0053675 to Nguyen.
With regard to claim 21, Ochi discloses that a user has an ID registration and tracking the results of games using the registration ([0070]; [0078]-[0079]). However, Ochi does not appear to be explicitly clear about using a player tracking card. Nguyen teaches using a tracking card readable by a card reader ([0026]; [0043]). It would have been obvious to one of ordinary skill in the art at the time of the invention to use the player tracking card as taught by Nguyen with the disclosure of Ochi so that a player could quickly log in to a gaming machine (See Nguyen at [0043]).
Response to Arguments
Applicant first argues that the Office has not made a prima facie case for ineligibility under 35 USC 101.
Applicant first states, “In the rejections of claims under Section 101, the Office Action fails to provide an analysis of each claim individually…,” (Arguments, claim 8). Applicant is reminded that in the parent case to the present case all claims were affirmed as properly rejected under 35 USC 101 with a very similar analysis, thus Applicant appears to misunderstand the requirements.
Applicant then argues that determining a location in real time are additional elements. The Office disagrees and rather notes that these are part of the abstract idea. That is a human observer can denote that Jimmy is at the casino and Jane is outside in the parking lot. Thus this is a mental process and is part of the abstract idea.
The Office further analyzed in the previous action and the present action that all dependent claims have been analyzed and that they only add further abstract ideas. Applicant has not pointed out how any of the dependent claims are anything more than abstract idea and thus the argument that the Office has not met its burden is not found to be convincing.
Applicant then argues that somehow determining a user’s location improves computer performance (Arguments, page 9). It is unclear how such would be true. That is, the network traffic is going to be what it is based on where players are, whether the computer recognizes where they are does not affect the network traffic at all. Or in other words if 100 people decide to be outside of a casino venue that MAY affect network traffic, but if somehow the computer determines 50 are outside and 50 are inside (erroneously, obviously because, as mentioned they are all outside) the network traffic remains the same. That is the PEOPLE determining their location determines the network traffic, not the computer recognizing where the people are. Applicant has provided no reasoning in their specification as to this alleged improvement but rather seem to be trying to come up with reasoning after receiving the rejection, and thus is not found to be convincing.
Applicant then provides boiler plate language that they have done in a variety of other applications that have been filed regarding the Office not meeting its obligations under Berkheimer. Applicant states, “it is submitted that the claims include additional subject matter that is not well-understood, routine, conventional activity and thus an ‘inventive concept’ at Step 2B,” (Arguments, page 11). However, Applicant does not point to any particular item that they believe to fit this narrative. Thus, the argument is nothing more than a conclusory statement after stating a rule. Thus it is not found to be convincing.
Applicant argues the prior art, but apparently does not fully understand the references. Cannon clearly teaches that a player can be playing a tournament (0072; 0077). Ochi clearly discloses that a spectator can bet on a whether a particular player wins in a tournament, which would include denoting the games that are being played by the player in the tournament (0107-0109). Cannon further clearly teaches that the player can be playing other games outside of the tournament, thus there would be games that are NOT included in the tournament and thus are NOT part of the spectator bet (Cannon at 0072; 0077). Thus, Applicant’s arguments are in no way found to be convincing.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jay Liddle whose telephone number is (571)270-1226.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Jay Trent Liddle/Primary Examiner, Art Unit 3715